1. He ought to join issue with the defendants or maintain his writ, and the place is not material. 21 E., 4, 15; 9 H., 6, 62, 63; 10 H., 7, 27. If the local justification be in the same county, the plaintiff is not put to maintain his writ; for one cannot take a traverse upon a traverse, but he ought to join issue or maintain his writ.
2. The defendants justify by reason of the possession of a house which they have for a term of years unexpired, and the plaintiff ought not to reply generally de son tort demesne, except where the justification is personal and not real. Inasmuch as it is only upon a lease for years that they justify, this makes a difference. 16 E., 4, 46. Trespass for entering the plaintiff's land, the defendant justified by reason of a lease for years, the plaintiff shall not say de son tort demesne. But it may be objected that the justification goes to the possession and not to the person. Answer. When the justification is in two parts, the cause and the personal tort, the justification may go to the whole; and therefore the plaintiff shall not say generally de son tort demesne. 16 H., 7, 32; 8 Rep., 66; Crogate's case.
On another day, judgment was given for the plaintiff. Antea, pp. 645, 720; postea, p. 816.